ON PETITION FOR REHEARING.
The appellants rely for a reversal of this case upon the case of Coleman v. Callon (1916), 184 Ind. 204, 110 N.E. 979, but a reading of that case shows that it is not controlling. In that case, each of the contending parties was a creditor of the Independent Envelope Company, the corporation alleged to be insolvent, while in the instant case, the appellant was not, so far as this record discloses, claiming any such rights; the only rights he was attempting to assert were such as a stockholder might have, and those rights could in no way be prejudiced by the action of the court of which complaint is made.
Petition denied.